 INTERNATIONAL TOTAL SERVICESInternational Total Services, Inc. and General Serv-ice Employees Union, Local 73, Service Em-ployees International Union, AFL-CIO andLocal 25, Service Employees InternationalUnion, AFL-CIO and Service, Safety, Mainte-nance and General Workers Union, Local No. 1,United Brotherhood of America, Party in Inter-est. Cases 13-CA-20761, 13-CA-20774, 13-CA-20918, and 13-CA-2078415 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 22 June 1982 Administrative Law JudgeMarion C. Ladwig issued the attached decision.The General Counsel filed exceptions and a sup-porting brief. On 24 August 1982 the Respondenttimely filed a "Motion to Dismiss" the action in itsentirety and a supporting brief which alleged thatits activities and its employees were subject to theRailway Labor Act and that the National LaborRelations Board lacked subject matter jurisdictionover the case. The Respondent also filed a motionto stay the date for filing its brief in response to theGeneral Counsel's exceptions and for filing itscross-exceptions and brief in support. The Re-spondent then filed cross-exceptions and an answer-ing brief. Both the General Counsel and the Charg-ing Party filed briefs in opposition to the Respond-ent's "Motion to Dismiss."'On 16 December 1982 the Board issued an Orderremanding the case to the judge for the purpose ofreopening the hearing to receive evidence onwhether the Respondent is an employer under Sec-tion 2(2) of the National Labor Relations Act. TheBoard further instructed that, upon receipt of suchevidence, the judge was to transmit the case to theBoard for a determination of whether jurisdictionwas properly exercised over the Respondent's op-erations in this proceeding.In accordance with the Board's remand order, ahearing on the jurisdictional issue was held beforethe judge 2 March 1983. Thereafter, the judgepromptly transferred the case back to the Board.All parties subsequently filed briefs relating to thejurisdictional question.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We have rejected the General Counsel's contentions that the Re-spondent's jurisdictional challenge was asserted in an untimely fashion.We view Sec. 2(2) of the Act to be a statutory limitation on the Board'sjurisdiction which may be raised at any time. Anchortank., Inc., 233NLRB 295 fn. 1 (1977); Gateway Motor Lodge, 222 NLRB 851, 852(1976).270 NLRB No. 102The Board has considered the decision and theentire record in light of the exceptions, cross-ex-ceptions, motion to dismiss, and all the variousbriefs filed by the parties and has decided to affirmthe judge's rulings, findings, and conclusions onlyto the extent consistent with this Decision andOrder.The record reveals that the Respondent, an Ohiocorporation, provides security guard, janitorial, andmaintenance services to various airlines and othercustomers from its offices in Des Plaines, Illinois.In January 1980, the Respondent purchased twowholly owned subsidiaries from American Airlines.With this acquisition, the Respondent assumed op-eration of the security and related services forAmerican Airlines at O'Hare International Airport,until the Respondent's contract with American Air-lines expired in July 1982. The Respondent alsoprovided wheelchair escort and baggage servicesfor that same airline at that same location.The Respondent contends that, because of its re-lationship to American Airlines, its activities aresubject to the Railway Labor Act. In this connec-tion, the Respondent claims that deferral to the Na-tional Mediation Board is not only consistent withprior Board determinations, but also is in accord-ance with prior National Mediation Board opinionsinvolving the Respondent's security operations atother airports. In support of its contention, the Re-spondent relies on International Total Services, 9NMB No. 117 (1982), which involved similar secu-rity services performed by the Respondent forAmerican Airlines at the Dallas/Ft. Worth Airportin Texas. The Respondent contends that its O'Hareoperations are identical to its Dallas/Ft. Worth op-erations in that in both instances the services per-formed relate to the transportation of passengers bya common carrier by air and remain subject to thecontrol of the common carrier to whom they areprovided. To the contrary, the General Counseland the Charging Party contend that tle Respond-ent's operations are properly within the Board's ju-risdiction, that the National Mediation Board's as-sertion of jurisdiction over the Respondent'sDallas/Ft. Worth operations should not be disposi-tive of the instant dispute, and that unlike the Re-spondent's operations at the Dallas/Ft. Worth Air-port, the Respondent's operations at O'Hare Air-port were not devoted to American Airline's exclu-sive use.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the Act shouldnot include any person subject to the RailwayLabor Act. Accordingly, because of the nature ofthe jurisdictional question presented here, we re-quested the National Mediation Board to study the645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord in this case and to determine the applicabil-ity of the Railway Labor Act to the Respondent.In reply, we were advised by the National Media-tion Board that, based on the above facts, "the ac-tivities of ITS [the Respondent] in Chicago [ex-cluding its non-airport and non-airline client oper-ations which were not at issue here], and the em-ployees performing those activities, are subject tothe Railway Labor Act."2In view of the forego-ing, we shall grant the Respondent's "Motion toDismiss."ORDERThe Respondent's "Motion to Dismiss" is grant-ed and the complaints are dismissed.2International Total Services, 11 NMB No. 24 (1983).DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge.These cases were tried in Chicago, Illinois, September 30and October 1-2, 1981. The charges were filed by Local73 on January 16 and 22 and March 9, 1981,1 and byLocal 25 on January 26; complaints were issued March 6and April 9 and 15; and orders consolidating the caseswere issued March 6 and May 5.The cases arose while the Company, the Respondent,was attempting to replace SEIU Locals 73 and 25 withan independent union, UBOA Local 1. The primaryissues are whether the Company (a) unlawfully coercedemployees to abandon Locals 73 and 25 by proposingthe independent union, by offering Local 73 Steward PiaTeague a management position, and by offering a largerwage raise without Local 25; (b) solicited employees tosign authorization cards for Local I; (c) discriminatorilydischarged Union Steward Teague; (d) coercively inter-rogated, threatened to discharge, and reduced the work-ing hours of another union supporter to discourage sup-port of Local 73; (e) threatened to discharge employeesif they engaged in a strike and promised double time ifthey reported to work; and (f) unlawfully discharged 22employees for striking, in violation of Section 8(a)(1), (2),and (3) of the National Labor Relations Act.Upon the entire record, including my observation ofthe deameanor of the witnesses, and after considerationof the briefs filed by the General Counsel and the Com-pany, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Company, an Ohio corporation, provides guard,janitorial, and maintenance services to airlines and othercustomers from its offices in Des Plaines, Illinois, whereI All dates are from August 1980 until June 1981 unless otherwise indi-cated.it annually performs over $50,000 in services to custom-ers located outside the State. The Company admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and thatSEIU Locals 73 and 25 and UBOA Local I are labor or-ganizations within the meaning of Section 2(5) of theAct.A. BackgroundIn January 1980, the Company purchased from Ameri-can Airlines two wholly owned subsidiaries, Security '76,Inc., and Management in Maintenance, Inc. (calledMIMI). Security '76 had a collective-bargaining agree-ment with Local 73, covering "guards, security guards,airport security officers and field officers" in the ChicagoMetropolitan Area, Area A, which included the pre-board security guards at the security checkpoint ofAmerican Airlines at its O'Hare passenger terminal, for aterm from July 1, 1979, to June 30, 1980.MIMI, the other subsidiary of American Airlines, hada separate agreement with Local 73, covering these sameemployees and other security personnel in Area A, aswell as security personnel in the adjoining Area B of theChicago Metropolitan Area, for a term from July 1,1977, to June 30, 1980. Security '76 and MIMI also hadagreements with Local 25, covering janitorial employees.Upon purchasing these American Airlines subsidiaries,the Company notified Local 73 that it had done so andthat it would assume "the labor contract covering Secu-rity Services at O'Hare International Airport with an ex-piration date of June 30, 1980." In March 1980, Local 73sent the Company a copy of its proposal to the Associat-ed Guard and Patrol Agencies. The Company was not amember of the association, and refused to sign the newassociation agreement, which became effective August 27and which provided for higher wage rates, including abeginning wage of $3.40 an hour for airport securityguards.At their last prestrike negotiating session on January14, the only remaining contractual problem was thewage rates for the airport security personnel. (Tr. 385.)The Federal minimum wage had been increased to $3.35an hour, and the Company offered to pay the new $3.35minimum as the beginning wage, and $3.60 after 12months of employment. It refused Local 73's demandthat the employees be paid the new association beginningwage of $3.40, and $3.90 after 12 months, retroactive toAugust 27. Local 73 was proposing the same bargainingunit contained in the expired 1977-1980 MIMI agree-ment, covering security personnel in both Areas A andB. It was willing to agree to a separate agreement for theairport guards (Tr. 51-53), but it insisted on the new as-sociation wages, paid retroactively.On January 16, Local 73 went on strike. The strikewas settled June 5, when the discharged union steward(G.C. Br. at 21, fn. 13) and the strikers who wanted toreturn to work were reinstated.B. Support of Independent UnionIn November, about 3 months after the Company re-fused to pay the new association rate for preboard secu-646 INTERNATIONAL TOTAL SERVICESrity guards at the airport, the Company began a cam-paign to replace SEIU Local 73 with the independentunion, UBOA Local 1. It is undisputed, as credibly testi-fied by Local 73 Steward Pia Teague (now Pia TeagueDavis), Operations Vice President Arthur Dern invitedher to lunch at an O'Hare airport restaurant and intro-duced her to a Local 1 business agent. In Dern's pres-ence, the Local 1 representative told Teague that hecould set up a contract with the Company, that he couldpromise the employees a raise, and that he could giveTeague "more benefits out of it, like travel or becominga business agent." (Tr. 76.)It is also undisputed that about this same time, aswheelchair escort Bernard Artis credibly testified oncross-examination by company counsel, the Company"tried a sneak a union in the back"-for the wheelchairescorts, who were not in the bargaining unit. (Tr. 279.)The effort was frustrated, however, when Artis reportedthe attempt to Union Steward Teague, who gave the es-corts Local 73 cards to sign.Shortly after Local 73's January 16 strike began, theCompany extended the campaign by encouraging thejanitorial and maintenance employees to replace Local 25as their representative. It is undisputed that on January18, as janitor Olelia Rosabal credibly testified, VicePresident Dern told her that he had a friend from an-other union. (Tr. 292, 295.) They were talking at theAmerican Airlines checkpoint, discussing a raise for thejanitorial and maintenance employees. After indicatingthat the employees would received a larger raise if theywere not represented by Local 25-by telling her thatthe Company was willing to provide the employees araise to $5 or $6 an hour but it wanted to make sure thatthe money would wind up in the employees' and notLocal 25's pockets (Tr. 295)-Dern mentioned the friend"from another union" and said if she wanted to meet thefriend, he would introduced her and "You talk to him,you tell him your problems and you take it from there."(Tr. 292.)Other supervisors were active in supporting the inde-pendent union among the employees represented byLocal 25. In the presence of other employees, Third-Shift Supervisor Charles James gave maintenance em-ployee Price Ruff a UBOA Local 1 card and told him tofill out and give it back to him. James also passed out thecards to other employees, telling him that he wanted anew union, and if they did, this was the card. (Tr. 300-301.) It is also undisputed that Supervisor John Carterasked janitor Rosabal, "Olilia, do you known that every-body is getting cards from another union? Some of theemployees showed Rosabal their Local 1 authorizationcards. (Tr. 296-297.) (I note that the Company filed anRM petition in response to the Local 1 cards, but with-drew the petition after the complaint was issued in Case13-CA-20784, alleging Section 8(a)(1) and (2) violations.(Tr. 15.)Meanwhile, the Company was still seeking the replace-ment of the striking Local 73. It is undisputed, as credi-bly testified by employee Anthony Roman, that after hewas hired as a strike replacement in February, Supervi-sor Kay Olander handed him a Local 1 card, instructedhim to fill it out and hand it back, and he did. (Tr. 303-304.)As alleged in the first complaint, I find that the Com-pany arranged and initiated the meeting between UnionSteward Teague and the representative of the independ-ent union in November for the purpose of coercively in-ducing employee support of the independent union andthe discouraging support for Local 73, in violation ofSection 8(a)(l) of the Act. I find as alleged in the secondcomplaint that in January, Dern indicated to an employ-ee that the Company would grant a larger raise if shewas represented by SEIU Local 25 in violation of Sec-tion 8(a)(l), and company supervisors solicited employeesignatures on UBOA authorizations cards, unlawfully as-sisting UBOA Local 1 in violation of Section 8(a)(2) and(1) of the Act. Further, as alleged in the third complaint,I find that Supervisor Olander's solicitation of an em-ployee's signature on a UBOA authorization card duringthe strike constituted unlawful assistance to UBOALocal 1 in violation of Section 8(a)(2) and (1).C. Discharge of Union Steward1. Inducements to abandon unionPia Teague had been Local 73's union steward at theairport for 4 years.In September, after refusing to pay the new associationwage rates at the airport, the Company indicated its dis-pleasure with Teague's leadership. It is undisputed, asTeague credibly testified, that Vice President RonaldWaldran (in the presence of Vice President Dern) toldher "there was no way of their considering a 40 cent in-crease and it was not right" for her to tell the employeesabout that increase in the new association agreement.She responded that she was a union steward "and I hadthe right to tell the people what I so desired to tellthem." (Tr. 74, 109.)In November, when the Company began its campaignto replace Local 73 with an independent union, it madetwo futile efforts to induce Teague to abandon Local 73.The first, discussed above, was its introduction of her tothe UBOA Local I business agent, who in Vice Presi-dent Dern's presence, said he could promise the employ-ees a raise and Teague "more benefits out of it, liketravel or becoming a business agent." Teague indicatedno interest.About a week later, Dern made the second effort. It isundisputed, as Teague credibly testified, that he askedher "didn't I think it was about time that I started get-ting something out of this for myself other than justdoing things for other employees." He offered her amanagement position and "I told him there was no waythat I could leave there going to something else wheneveryone else would not get anything out of it." Heasked about Local 73 picketing, and she said she did notknow what would happen. He added, "I hope you alldon't get hurt in the process." (Tr. 77.) It is also undis-puted that Dern told her in the same conversation thatthe Company was not going to sign a contract withLocal 73, "that they did not want them as a union." (Tr.73.)647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDImmediately before the final prestrike bargaining ses-sion, at which the Company again refused to pay thenew association rates at the airport, Dern called Teagueaside and handed her a termination letter, accusing herof violating two company rules that the Company hadnever issued. The following afternoon, Local 73 notifiedthe Company that it had "no other course of action tofollow but to strike your Company at various locations."As alleged in the first complaint, I find that the Com-pany's offer of a management position to Union StewardTeague in November was to dissuade her from engagingin union activity and violated Section 8(a)(l) of the Act.2. Her dischargeAfter the Company purchased Security '76 a year ear-lier, Union Steward Teague and other preboard screen-ing guards had many conferences with Robert Taylor,American Airlines' passenger services supervisor, aboutproblems and the work. (Tr. 242.) Taylor continued tobe "in direct charge of the security checkpoint." (Tr.248.) Although the employees worked under companysupervisors, Taylor "would you go out to the checkpointand ask various people how everything was going, werethere any specific problems." (Tr. 242.)As Union Steward Teague credibly testified, "I alwaystalked to Mr. Taylor." (Tr. 105). On one occasion whenemployee Jose Vega was discharged, Vice PresidentDern told Teague "there was nothing he could do be-cause Robert Taylor wanted him fired." Teague dis-cussed the matter with Taylor and persuaded him topermit the Company to reinstate the employee. It is un-disputed that Teague had never warned about talking toTaylor. (Tr. 83.)Taylor was aware that the employees had been work-ing without a contract for several months. He was con-cerned about the progress of negotiations and had askedVice President Dern about them. (Tr. 247-248.)On Janaury 123, the day before the last negotiationspreceding the January 16 strike, Teague (in the presenceof her supervisor, Genevieve Izzo) saw Taylor in thehallway and asked if she could speak to him. He saidyes, in his office. It is undisputed that Teague asked Su-pervisor Izzo for permission to go, and that Izzo said shecould. (Tr. 78).As recalled by Teague and Taylor (both of whom ap-peared to be honest witnesses, doing their best to give anaccurate account of what happened), they discussed thelabor dispute. Taylor asked Teague if the Union and theCompany had reached a settlement, and she answeredno. (Tr. 103.) She said she was concerned because shedid not want a recurrence of what happened in 1977(when the first shift walked off the job and were dis-charged). (Tr. 79.) She said the employees had been talk-ing among themselves abqut picketing for some time (Tr.104) and that she was afraid there would be a walkout,and he said he hoped nothing like that would happenagain (Tr. 107). She complained that the new supervisor,Alfred Figueroa, was "antagonizing people on the floor,talking about changing their off-days and not using se-niority in doing so and they had a lot of employees whohad weekends off and had a lot of seniority that he wastrying to take away from." (Tr. 80.) She said, "that hisprimary job in her estimation was to come in and bustthe union." (Tr. 241.) He responded, "Well, that's an as-sumption on your part, and I really can't comment on it,because I don't have the latitude that I had" when Secu-rity '76 was a subsidiary of American Airlines. (Tr. 242.)In the same conversation, as Taylor credibly testified,Teague said it appeared that Local 73 would go on strikeand "I want you to know that we have contacted theother ...guard agencies, and they will most likelyhonor our picket lines." (Tr. 240.) They talked aboutwhere the picketing would take place, and she said "bythe checkpoint," and "we believe that they will honorour picket lines." (Tr. 241, 251.) When specifically askedif she said they would probably set up pickets in variouslocations throughout O'Hare, Taylor positively an-swered, "She did not say that," but said "other servicesor other organizations that provide guard services wouldhonor their picket lines." (Tr. 251.)Taylor reported the conversation to Vice PresidentWaldran, who gave his assurance that if a strike didoccur, the Copmany would have sufficient people tohandle the operation.The next morning, before the final negotiations pre-ceding the strike, Vice President Dern gave a copy ofTeague's discharge letter (G.C. Exh. 5) to the Local 73representatives, who stated "that was a hell of a way tostart out a negotiating meeting." (Tr. 368.) Dern thengave the letter to Teague, who Local 73 RepresentativeRichard Wesley said was still a chief steward. She re-mained in the negotiations, which did not resolve the dis-pute over wages, or Local 73's demand that the unionsteward be reinstated. (Tr. 373.)The discharge letter stated that she had violated com-pany rules that "Employees are not to discuss companybusiness with clients," and "Do not make false or slan-derous statements about the company, its employees orits clients." The letter falsely stated that she threatenedthat the Union would close "several checkpoints atO'Hare if a strike was called, and implied that ...Mr.A Figueroa ...was brought in ...to cause Unionmembers to quit." The letter addedThese false and slanderous statements have createdgrave concern to our client, American Airlines, andhave seriously jeoparized our customer relations, bydamaging our customers' faith in our ability to pro-vide continuous quality service, and impugned ourreputation of fair play with our employees and byimplying that [the Company] is refusing to bargainin good faith with the Union and our employeesand using unfair labor practices.After considering the contentions of the parties and allthe evidence, I agree with the General Counsel that thestated reasons for the discharge were a mere pretext fordiscriminatorily discharging the union steward in theCompany's efforts to rid itself of Local 73. The Compa-ny relied on purported rules that it had never issued norenforced. American Airlines Supervisor Taylor, theCompany's own witness, testified that Teague referred toprimary picketing "at the checkpoint," and positivelydenied that she threatened picketing in various locations648 INTERNATIONAL TOTAL SERVICESthroughout the airport. It is undisputed that she wasgiven permission to talk to Taylor, and that she wasseeking his aid in preventing a strike. In view of theCompany's efforts to replace Local 73 with an independ-ent union and Supervisor Figueroa's conduct on the job,the evidence tends to support her good faith in conclud-ing that his primary job was "to come in and bust theunion," which she stated as a mere "estimation."I find that the discharge letter was designed to concealthe Company's discriminatory motivation for dischargingthis union steward, who had recently refused to cooper-ate in bringing in an independent union or to abandonLocal 73 for a promotion to management. I thereforefind that the Company discriminatorily discharged PiaTeague on January 14, 1981, to discourage membershipin Local 73, in violation of Section 8(a)(3) and (1) as al-leged in the first complaint.D. Threat to Discharge StrikersOn January 15, after the Company was notified thatLocal 73 had decided to strike, Operations ManagerDouglas Sporer met with the first-shift preboard screen-ing guards at their quitting time, 2 p.m. Supervisors Fi-gueroa and Izzo were present.As security guards Gloria Gonzalez, Lorraine Mar-shall, Miguel Monserrate, and Josephine Vivirito clearlyrecalled, Manager Sporer told them that if they went onstrike the next day they would be terminated, but if theyreported to work they would be paid double time. Healso told the employees that Pia Teague had been termi-nated and was no longer their union steward. (Sporer didnot testify. I discredit Izzo's claim that she heard little ofwhat Sporer told the employees, and did not hear thethreat of termination or promise of double time. I alsodiscredit Figueroa's claim that he did not recall Sporermaking the threat or promise. From their demeanor onthe stand, neither of them appeared to be a candid wit-ness.)About 3:30 that afternoon on the second shift, Supervi-sor Figueroa called security guards Willie Curry, AliceDeJesus, and Darlene Harrison to the side and repeatedthe threat. As DeJesus and Harrison credibly testified,Figueroa told them that if they went on strike, theywould be fired or terminated. (I discredit Figueroa's de-nials.)I therefore find that on January 15, as alleged in thefirst complaint, Supervisors Sporer and Figueroa threat-ened to discharge employees if they engaged in a strike,and Sporer promised employees double time if they didnot strike and reported to work, in violation of Section8(a)(1) of the Act.E. Alleged Discharge of StrikersA major issue in this proceeding is whether the threatsof discharge (if found) were "merely a tactical maneuver,intended to stop them from striking," or whether theCompany did sever the strikers' employment.After considering the parties' contentions and weigh-ing all the evidence, I find that the Company did notcarry out its discharge threats.As Security Coordinator Betty Turner credibly testi-fied, the Company had decided before the strike oc-curred that the employees would not be discharged forstriking. Moreover, the evidence reveals that this deci-sion was carried out.After the strike began, the employees were not toldthat they had been discharged for striking. (I discreditthe confused testimony of striker Vivirito about whetherFigueroa later told her she was or was not fired, Tr. 135,140-141.) They were given their last paycheck on theregular payday without the earned vacation benefits,which were paid during the strike upon request as theybecame due. The employees were not required to turn intheir uniforms or identification badges. The Company in-formed the unemployment bureau that the employeeswere on strike, not discharged. Employees were reinstat-ed without loss of seniority or benefits during the strikeand at the end of the strike. (After the first complaintwas issued, the Company sent out letters denying thatthe employees were discharged and offering those whoreceived them unconditional reinstatement.) The termina-tion form (the "Hourly Transaction Form," R. Exh. 12)was not filled out for any of the strikers. In contrast, dis-charged employees (such as Union Steward Teague) arepaid in full, with any earned vacation pay; they are re-quired to turn in their uniforms and badges; they losetheir seniority; and the termination form is completed.The General Counsel relies on Local 73 Representa-tive Richard Wesley's credited testimony that on the firstmorning of the strike (outside the hearing of any of thestrikers), Vice President Dern told him "it was a shamethat all these people were terminated, they were goodemployees, but that they would never be able to returnto the airport." (Tr. 39-40.) No company supervisor re-peated this to any of the strikers. Evidently regarding itas a tactical strike maneuver, Local 73 did not mentionstriker discharges on its picket signs or in its handbills(R. Exhs. 5 & 6) or publication (R. Exh. 7).I agree with the Company that the strikers were notdischarged, and find that the allegation that 22 strikingemployees were unlawfully discharged in violation ofSection 8(a)(3) and (1) must be dismissed.F. Discrimination Against Union Supporter1. Threat of discharge and reduced hoursWheelchair escort Artis was working part time untilDecember 18, the day after escort Tajoddin Saiyed quit.Supervisor Che Anderson assigned Artis to Saiyed's full-time shift, working 1:30 to 10 p.m. Later in December,Artis informed Anderson he was returning to school thenext semester (registering January 16), but that he wouldbe working his school hours around his working hoursand would be able to continue working full time. (Tr.260.) Anderson promised to give him as many hours aspossible, without conflicting with his school schedule.(Tr. 274.)The Christmas holiday peak, from the last 2 weeks inDecember through the first week in January, was thebusiest time of the year for the wheelchair escorts. (Tr.247.) During this time, Artis worked an average of over649 DECISIONS OF NATIONAL LABOR RELATIONS BOARD41.5 hours a week. He was second from the top in se-niority, and he continued to work full time (40.5 hours)the second week in January after the slow season began.A new employee, escort Ruben Burgos, began workingthe latter part of that week (working a 4-hour shift onJanuary 14 and 15).On January 16, the first day of the strike, Artis hadpermission from Supervisor Anderson to switch shiftswith another escort for him to register in school. Heworked 6.5 hours that day, and his regular 8 hours onSaturday, January 17. The next day (his regular day off),he joined his friends on the picket line. Before doing so,he telephoned Anderson and told her he would be pick-eting on his off days. (He had made friends with thestrikers during the 7 months he had worked there as asecurity guard.) Anderson told him "to be careful, be-cause she didn't think that a 40 cent raise making $3.35an hour was worth losing my job over." (Tr. 255.) Par-ticularly in view of the Company's January 15 threats todischarge employees if they went on strike, I find thatAnderson's warning constituted at least an implied threatof discharge and violated Section 8(a)(1) as alleged in thefirst complaint.Artis picketed from about 1:30 to 8 p.m. about 3 daysa week, outside his work and school hours. He wasgoing to school from 10 to 12:30 2 days a week (leavinghim available to continue working his 1:30 to 10 p.m.shift on those school days) and around 6 or 7 p.m. 2 daysa week (leaving him available to work the 7:30 to 4 p.m.shift on those days).Supervisor Anderson began cutting Artis' hours onJanuary 21. About that date, he telephoned her for hiswork schedule. Without giving any explanation, she hadcut his scheduled 40 hours to 24 hours a week. For thefirst 4 weeks of the strike, he worked 29, 20, 25.75, and24 hours (an average of about 24.7 hours a week). De-spite his eagerness to work full time, he was never againscheduled to work a full 40 hours a week, and hasworked that number of hours only when switching hourswith another employee. (Tr. 275.)Although he had the second highest seniority, Artiswas often assigned to a 4-hour shift, while the newestemployee with the least seniority, escort Burgos, was as-signed to an 8-hour shift. Another escort, James Stewart,continued to be assigned to work full time. Furthermore,it is undisputed that the Company was assigning otherstudents longer hours even though Artis was first in se-niority among the students. (Tr. 278.)The Company has given various explanations forArtis' cut in hours. At the trial its counsel argued that"this was a seasonal reduction which affected equally, inthe same respect, all other that were working" (Tr. 26)-ignoring Burgos' increase in hours, the other students'longer hours, and Stewart's continued full-time schedule.At one place in its brief, the Company argues that"Artis' reduction in hours did not stem from his picket-ing activities but, rather, from a seasonal reduction inhours and an effort to accommodate his college sched-ule"-despite the fact that escort Burgos was hired afterthe slow season began, and Artis' school schedule per-mitted him to work full time. Later in its brief the Com-pany argues that "the Respondent no longer needed asmany employees on a shift" (again ignoring the hiring ofa new employee); "Artis' hours were substantially similarto the other employees who worked for Respondent'swheelchair accounts" (ignoring Stewart's full-time sched-ule); and "The Respondent's alteration in his hours was,as he admits, at his request and not for participation inconcerted activity" (despite Artis' request for continuedfull-time employment). The Company also argues in itsbrief, "There is no evidence in the record to show thatBernard Artis' hours were reduced as a result of hispicketing activity." However, I take into considerationthe following evidence in determining the Company'smotivation for reducing Artis' hours after he began pick-eting in support of his striking friends.2. Interrogation and threat of dischargeAfter the strike began, Operations Manager Sporerdemonstrated his concern about support for Local 73 byinterrogating Artis. It is undisputed that Sporer spoke toArtis at gate K-l, commented about his clothes ("that Idressed rather superb, better than the rest of the employ-ees"), and then "asked me had I been approached by anyunion representatives, and I told him no, not for abouttwo months" (referring to Local 73's attempt to organizethe escorts when the Company "tried to sneak a union inthe back," as discussed above). Without stating anyreason for the inquiry, Sporer said, "Oh, good." (Tr.256.) Sporer next interrogated Artis after learning that hehad been picketing. It is undisputed, as Artis crediblytestified, "he stopped me as I was coming through thecheckpoint" and said, "I hear that you're picketing withthe strikers." Artis admitted that he was. Sporer com-mented, "and you have the audacity to work for me?"and asked, "Why are you picketing with the strikers?"Artis answered, "I'm helping my friends on my offdays." Thus, in this repeated interrogation, the oper-ations manager of a company that had demonstrated itsunion animus (by assisting an independent union andthreatening to discharge employees for striking) wasasking questions that could affect the employee's contin-ued employment, without having or stating any validpurpose for the interrogation and without giving any as-surances against reprisals. Fruehauf Corp., 247 NLRB1405 (1980), affd. mem. 623 F.2d 710 (5th Cir. 1980). Ifind that the interrogation on both occasions was coer-cive and violated Section 8(a)(1) of the Act.Artis' next conversation with a member of manage-ment about his picketing revealed that a higher official ofthe Company was concerned. He returned SupervisorAnderson's telephone call about January 20 and she toldhim "that she had heard that I was threatening to breakpeople's legs." It is undenied that when he denied it, shesaid that Vice President Dern had told her, "that they'retrying to find something to pin on me because I'm strik-ing and working at the same time, which is making thecompany look bad," and it came down between her joband mine, that it would be mine because she had twokids." I find that this clearly constituted a threat of dis-charge, and violated Section 8(a)(1) of the Act as allegedin the first complaint.650 INTERNATIONAL TOTAL SERVICESThe Company did not carry out this threat of dis-charge, but after Supervisor Anderson made this threat,she reduced Artis' hours.After considering all the evidence and arguments, andafter finding no merit to the Company's contentions thatit reduced Artis' hours because of seasonal work, equalreductions in assigned work, accommodation to schoolschedule, fewer employees needed, substantially similarworking hours, and compliance with Artis' own request,I find in agreement with the General Counsel that it isclear that the January 21 reduction in Artis' hours was inretaliation against him for picketing in support of thestriking employees and violated Section 8(a)(3) and (1) ofthe Act.CONCLUSIONS OF LAW1. By discriminatorily discharging Pia Davis January14 and reducing Bernard Artis' working hours January21, 1981, because of their support of SEIU Local 73, theCompany engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act.2. By threatening to discharge employees if they wenton strike and promising double time if they refrainedfrom striking, the Company violated Section 8(a)(l).3. By threatening to discharge a nonunit employee forjoining in a striking union's picketing, the Company vio-lated Section 8(a)(l).4. By soliciting employee signatures on UBOA author-ization cards, the Company unlawfully assisted UBOALocal I in violation of Section 8(a)(2) and (1).5. By offering to grant a larger wage increase if theemployees were not represented by SEIU Local 25, theCompany violated Section 8(a)(l).6. By encouraging a SEIU Local 73 union steward tojoin in independent union and by offering her a manage-ment position for the purpose of coercively discouragingsupport of SEIU Local 73, the Company violated Sec-tion 8(a)(1).7. By engaging in coercive interrogation, the Companyviolated Section 8(a)(1).8. The Company did not unlawfully discharge strikingemployees.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatorily dischargedone employee and reduced the working hours of an-other, it must make the discharged employee whole forany loss of earnings and other benefits, computed on aquarterly basis from date of discharge until the date shewas reinstated, less any net interim earnings, as pre-scribed in F. W. Woolworth Co., 90 NLRB 289 (1950), andoffer to restore the other employee's full-time employ-ment and make him whole for the hours lost as result ofthe discrimination, paying each of them interest as com-puted in Florida Steel Corp., 231 NLRB 651 (1977). Seegenerally Isis Plumbing Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]651